The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 9, 2015

                                      No. 04-14-00902-CR

                                    Luis JARAMILLO, JR.,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR2228
                          Honorable Melisa Skinner, Judge Presiding

                                         ORDER
         On February 27, 2015, pro se appellant Luis Jaramillo Jr., who is indigent, filed a motion
for a free appellate record. See TEX. R. APP. P. 20.2.
        Appellant’s motion is GRANTED. We ORDER the trial court clerk to (1) provide
Appellant with a printed copy of the appellate record, at no cost to Appellant, and (2) provide
this court with written confirmation that it has complied with this order within TEN DAYS of the
date of this order. See id.; Newman v. State, 937 S.W.2d 1, 3 (Tex. Crim. App. 1996) (“[T]he
trial court has a duty to provide an indigent defendant with an adequate record on appeal.”).
        Appellant’s brief will be due THIRTY DAYS after we receive written confirmation that
the trial court clerk has provided Appellant with a printed copy of the reporter’s record. See
TEX. R. APP. P. 38.6(a).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court